Vanguard Extended Duration Treasury ETF Summary Prospectus December 28, 2009 Exchange-traded fund shares that are not individually redeemable and are traded on NYSE Arca Vanguard Extended Duration Treasury ETF (EDV) The Funds statutory Prospectus and Statement of Additional Information dated December 31, 2009, and the most recent shareholder reports are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 866-499-8473 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to track the performance of an index of extended-duration zero-coupon U.S. Treasury securities. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold ETF Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales Varies Transaction Fee on Reinvested Dividends None In reference to the Transaction Fee on Purchases and Sales , an investor buying or selling the Funds ETF Shares on the secondary market will pay a commission to his or her broker in an amount established by the broker. In reference to the Transaction Fee on Reinvested Dividends , Vanguard does not charge for this service. Check with your broker to determine if it offers a dividend reinvestment service and if there is a charge for such service. Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.07% 12b-1 Distribution Fee None Other Expenses 0.07% Total Annual Fund Operating Expenses 0.14% 1 Example The following example is intended to help you compare the cost of investing in Extended Duration Treasury ETF with the cost of investing in other funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in Extended Duration Treasury ETF Shares. This example assumes that the Extended Duration Treasury ETF Shares provide a return of 5% a year and that operating expenses remain the same. The results apply whether or not you redeem your investment at the end of the given period . Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $14 $45 $79 $179 This example does not include the brokerage commissions that you will pay to buy and sell ETF Shares of the Fund. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 39% of the average value of its portfolio. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach designed to track the performance of the Barclays Capital U.S. Treasury STRIPS 2030 Year Equal Par Bond Index. This Index includes zero-coupon U.S. Treasury securities (Treasury STRIPS) with maturities ranging from 20 to 30 years. A Treasury STRIP represents a single coupon payment, or a single principal payment, from a U.S. Treasury security that has been stripped into separately tradable components. The Fund invests by sampling the Index, meaning that it holds a range of securities that, in the aggregate, approximates the full Index in terms of key risk factors, including duration and other characteristics. All of the Funds investments will be selected through the sampling process, and at least 80% of the Funds assets will be invested in U.S. Treasury securities held in the Index. The Fund maintains a dollar-weighted average maturity consistent with that of the Index, which generally ranges between 20 and 30 years. The Fund is expected to have a duration that is greater than 20 years. 2 Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. The Funds performance could be hurt by:  Interest rate risk, which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk is expected to be extremely high for the Fund because it invests mainly in zero-coupon long-term bonds, which have prices that are very sensitive to interest rate changes. Because the Fund invests mainly in Treasury STRIPS with maturities ranging from 20 to 30 years, rising interest rates may cause the value of the Funds investments to decline significantly.  Index sampling risk, which is the chance that the securities selected for the Fund, in the aggregate, will not provide investment performance matching that of the Index. Index sampling risk for the Fund should be low. Because ETF Shares are traded on an exchange, they are subject to additional risks:  Extended Duration Treasury ETF Shares are listed for trading on NYSE Arca and can be bought and sold on the secondary market at market prices. Although it is expected that the market price of an Extended Duration Treasury ETF Share typically will approximate its net asset value (NAV), there may be times when the market price and the NAV vary significantly. Thus, you may pay more than NAV when you buy Extended Duration Treasury ETF Shares on the secondary market, and you may receive less than NAV when you sell those shares.  Although Extended Duration Treasury ETF Shares are listed for trading on NYSE Arca, it is possible that an active trading market may not be maintained.  Trading of Extended Duration Treasury ETF Shares on NYSE Arca may be halted if NYSE Arca officials deem such action appropriate, if Extended Duration Treasury ETF Shares are delisted from NYSE Arca, or if the activation of marketwide circuit breakers halts stock trading generally. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows the performance of the Funds ETF Shares in their first full calendar year. The table shows how the average annual total returns of the ETF Shares compare with those of the Funds target index. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at www.vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2009, was 26.79%. During the periods shown in the bar chart, the highest return for a calendar quarter was 48.49% (quarter ended December 31, 2008), and the lowest return for a quarter was 3.23% (quarter ended June 30, 2008). Average Annual Total Returns for Periods Ended December 31, 2008 Since 1 Year Inception 1 Vanguard Extended Duration Treasury ETF Based on NAV Return Before Taxes 55.40% 51.91% Return After Taxes on Distributions 53.57 50.05 Return After Taxes on Distributions and Sale of Fund Shares 35.71 42.86 Based on Market Price Return Before Taxes 55.79 52.14 Barclays Capital U.S. Treasury STRIPS 20-30 Year Equal Par Bond Index (reflects no deductions for fees, expenses, or taxes) 54.51% 51.95% 1 Since inception returns are from December 6, 2007the inception date of the ETF Sharesthrough December 31, 2008. 4 Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Manager Gregory Davis, CFA, Principal of Vanguard and head of Vanguards Bond Index Group. He has managed the Fund since its inception. Purchase and Sale of Fund Shares To purchase or redeem ETF Shares of the Fund, you must be an Authorized Participant or you must purchase through a broker that is an Authorized Participant. Authorized Participants must purchase and redeem ETF Shares in large blocks known as Creation Units. For this Fund, the number of ETF Shares in a Creation Unit is 50,000. Individual investors may purchase and redeem ETF Shares on NYSE Arca through a broker. The price at which an individual investor will buy or sell ETF Shares (i.e., the market price) may be more or less than the NAV of the shares. Tax Information The Funds distributions may be taxable as ordinary income or capital gains. A sale of ETF Shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale of ETF Shares, may also be subject to state and local income taxes. Financial Intermediary Compensation The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares or related services. 5 This page intentionally left blank. Vanguard Extended Duration Treasury ETFFund Number 930 CFA ® is a trademark owned by CFA Institute, Vanguard Extended Duration Treasury ETF is not sponsored, endorsed, sold, or promoted by Barclays Capital. Barclays Capital makes no representation or warranty, express or implied, to the owners of Vanguard Extended Duration Treasury ETF or any member of the public regarding the advisability of investing in securities generally or in Vanguard Extended Duration Treasury ETF particularly or the ability of the Barclays Capital Index to track general bond market performance. Barclays Capital hereby expressly disclaims all warranties of merchantability and fitness for a particular purpose with respect to the Barclays Capital Index and any data included therein. Barclays Capitals only relationship to Vanguard and Vanguard Extended Duration Treasury ETF is the licensing of the Barclays Capital Index which is determined, composed, and calculated by Barclays Capital without regard to Vanguard or Vanguard Extended Duration Treasury ETF. Barclays Capital is not responsible for, and has not participated in, the determination of the timing of, prices of, or quantities of Vanguard Extended Duration Treasury ETF to be issued. Source of index data: Barclays Capital Global Family of Indices. Copyright 2009, Barclays Capital. All rights reserved. ©2009 The Vanguard Group, Inc. All rights reserved U.S. Pat. No. 6,879,964,B2, 7,337,138 Vanguard Marketing Corporation, Distributor SP930 122009
